345 So.2d 756 (1977)
Mildred C. WEST, Appellant,
v.
Howard WEST, Appellee.
No. 76-605.
District Court of Appeal of Florida, Fourth District.
April 1, 1977.
John T. Christiansen of Sales & Christiansen, Palm Beach, for appellant.
William J. Swink of Swink, Swink & Swink, Miami, for appellee.
PER CURIAM.
Our reading of the record in this cause leads us to conclude that the trial court erred in awarding rehabilitative alimony to the 57 year old wife who had not worked during the 35 year marriage between the parties. There is no evidence in the record which demonstrates the potential or actual capacity for self support by the wife. On *757 authority of Reback v. Reback, 296 So.2d 541 (Fla. 3d DCA 1974); and Yohem v. Yohem, 324 So.2d 160 (Fla. 4th DCA 1975), we reverse the final judgment insofar as the award of rehabilitative alimony is concerned and remand the cause with directions that the trial court enter an award for permanent alimony in such amount as the court shall determine to be appropriate based upon the current needs of the wife and the husband's ability to pay.
The judgment is affirmed in all other respects.
AFFIRMED IN PART; REVERSED IN PART; and remanded with directions.
DOWNEY and ANSTEAD, JJ., and FOGLE, HARRY W., Associate Judge, concur.